Citation Nr: 0524630	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-35 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from February 1941 to July 
1945.  The veteran died in December 1993.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in December 1993, and the death 
certificate lists the cause of death as cardiogenic shock due 
to coronary artery disease (CAD), status post coronary artery 
bypass graft and aortic valve replacement (AVR).  At the time 
of death, service connection was in effect for paralysis of 
the right facial nerve (bell's palsy) with a disability 
rating of 10 percent.  

3.  A cardiovascular disease (including coronary artery 
disease) was not present in service, manifested within one 
year after discharge, or etiologically related to service; 
and the preponderance of the evidence is against a finding 
that the veteran's service-connected disability caused or 
contributed substantially or materially to his death.





CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2004).  

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation (DIC) benefits are 
payable to a surviving spouse of a qualifying veteran who 
died from a service-connected disability.  See 38 U.S.C.A. § 
1310 (West 2002).  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a) (2004).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2004).  

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 2002).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Secondary service connection can also be granted for a 
disability under the law.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  See 38 C.F.R. § 3.310 (2004).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

	


1.  Service Connection for Cause of Death

In this case, the veteran died in December 1993.  The death 
certificate lists the cause of death as cardiogenic shock due 
to coronary artery disease (CAD), status post coronary artery 
bypass graft and aortic valve replacement (AVR).  At the time 
of his death, the veteran was service connected for paralysis 
of the right facial nerve (bell's palsy) with a disability 
rating of 10 percent.    

The first showing of a cardiovascular disorder is at the time 
of the veteran's death, more than 48 years after service.  
The veteran's service medical records are negative for a 
cardiovascular disorder and a July 1945 separation 
examination shows a normal cardiovascular system.  There is 
no medical evidence suggesting that a cardiovascular disorder 
was present in service or until years thereafter, nor is 
there any medical evidence suggesting that the veteran's 
cardiovascular disorder is etiologically related to service.  
Moreover, neither the appellant nor her representative has 
alleged that the veteran's cardiovascular disorder is 
connected to service.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The appellant argues that the veteran's currently non-service 
connected shrapnel wounds in his head and chest caused 
violent headaches which contributed to his death.  Service 
medical records are negative for complaints of, treatment 
for, or diagnosis of shrapnel wounds.  Furthermore, the 
veteran's July 1945 discharge examination shows a normal head 
and chest.  Aside from the appellant's statements, there is 
no competent evidence of shrapnel wounds.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's death to service.  Service medical records are 
negative for shrapnel wounds in service.  Moreover, the 
record contains no indication, medical opinion, or other 
competent evidence relating any of the causes of the 
veteran's death, either primary or secondary, to his period 
of service.  Both service and post-service medical records 
provide very negative evidence against this claim.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim; however, unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The overwhelming cause of the veteran's death was cardiogenic 
shock due to coronary artery disease (CAD), status post 
coronary artery bypass graft and aortic valve replacement 
(AVR), many years after service, which in no way can be 
attributed to a service connected disability.  Accordingly, 
it is concluded that a service connected disability neither 
caused nor contributed to the veteran's death in December 
1993, and the appeal must be denied.

	2.  Entitlement to Dependency and Indemnity Compensation 
(DIC)

DIC benefits are also payable to a surviving spouse in a case 
where a veteran's death is not service connected, provided 
that the veteran was entitled to a 100 percent disability 
rating from VA for 10 years prior to his death. 38 U.S.C.A. 
§§ 1310, 1318.   In this case, the veteran was not entitled 
to or in receipt of a total disability rating at the time of 
his death.  Rather, at the time of his death, he was 
receiving only a 10 percent disability rating for paralysis 
of the right facial nerve (bell's palsy).  Furthermore, the 
record does not show a pending compensation claim at the time 
of the death of the appellant's spouse.  

As the appellant's spouse was not in receipt of or entitled 
to receive compensation at the rate of 100 percent (total 
rating) due to a service connected disability for a period of 
ten or more years immediately preceding death, the appellant 
is not entitled to DIC benefits. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
October 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC), she was provided with specific 
information as to why her claim was being denied, and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the August 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letter and SOC generally informed the appellant that 
it was necessary to send any evidence in her possession to VA 
that supports her claim.  There is no allegation from the 
appellant that she has any evidence in her possession that is 
needed for a full and fair adjudication of her claim.  In 
fact, in the appellant's October 2004 VA Form 9, she stated 
that she could "add absolutely nothing else."    

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records.  The 
appellant has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not 
warranted. To this extent, the appeal is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


